 



Exhibit 10.3A
ALTIRIS, INC.
2002 STOCK PLAN
(as Amended April 24, 2006)
     1. Purposes of the Plan. The purposes of this 2002 Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant. Stock Purchase Rights and Restricted Stock Units may also be granted
under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options, Stock Purchase Rights or
Restricted Stock Units are, or will be, granted under the Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change in Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets;
               (iii) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of

-1-



--------------------------------------------------------------------------------



 



at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include
               (iv) an individual whose election or nomination is in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company); or
               (v) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (g) “Common Stock” means the common stock of the Company.
          (h) “Company” means Altiris, Inc., a Delaware corporation.
          (i) “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
          (j) “Director” means a member of the Board.
          (k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (l) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the 91st day of
such leave any Incentive Stock Option held by the Grantee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
          (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (n) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

-2-



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (o) “Grantee” means the holder of an outstanding Option, Stock
Purchase Right or Restricted Stock Unit granted under the Plan, including any
Optionee.
          (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (q) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (r) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option, Stock Purchase Right or
Restricted Stock Unit grant. The Notice of Grant is part of the Option
Agreement, Stock Purchase Right Agreement or the Restricted Stock Unit Agreement
(as applicable).
          (s) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (t) “Option” means a stock option granted pursuant to the Plan.
          (u) “Option Agreement” means an agreement between the Company and an
Grantee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.
          (v) “Option Exchange Program” means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.
          (w) “Optionee” means the holder of an outstanding Option Restricted
Stock Unit or Stock Purchase Right granted under the Plan.

-3-



--------------------------------------------------------------------------------



 



          (x) “Optioned Stock” means the Common Stock subject to an Option or
Stock Purchase Right.
          (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (z) “Plan” means this 2002 Stock Plan.
          (aa) “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 11 of the Plan.
          (bb) “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Grantee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.
          (cc) “Restricted Stock Unit” means any unit subject to a Restricted
Stock Unit Agreement acquired pursuant to a grant of units under Section 12 of
the Plan.
          (dd) “Restricted Stock Unit Agreement” means a written agreement
between the Company and the employee granted Restricted Stock Units evidencing
the terms and restrictions applying to units granted pursuant to Section 12 of
the Plan. The Restricted Stock Unit Agreement is subject to the terms and
conditions of the Plan and the Notice of Grant.
          (ee) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (ff) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (gg) “Service Provider” means an Employee, Director or Consultant.
          (hh) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (ii) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.
          (jj) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
(or issued) under the Plan is 1,180,762 Shares plus an annual increase to be
added on the first day of the Company’s fiscal year beginning in 2003, equal to
the lesser of (i) 1,000,000 shares, (ii) 3% of the outstanding shares on such
date or (iii) a lesser amount determined by the Board. The Shares may be
authorized, but unissued, or reacquired Common Stock.

-4-



--------------------------------------------------------------------------------



 



          If an Option, Stock Purchase Right or Restricted Stock Unit expires or
becomes unexercisable without having been exercised in full, or is surrendered
pursuant to an Option Exchange Program, or no Shares are issued in the case of
Restricted Stock Units, the unpurchased (or unissued in the case of Restricted
Stock Units) Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan, whether upon
exercise of an Option or Right (or vesting of Restricted Stock Units), shall not
be returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Options, Stock
Purchase Rights and Restricted Stock Units may be granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Option, Stock Purchase Right and Restricted Stock Units granted
hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Option, Stock Purchase Right or Restricted Stock
Units granted

-5-



--------------------------------------------------------------------------------



 



hereunder. Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options or Stock Purchase Rights may be
exercised or when Restricted Stock Units may vest (all of which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option, Stock
Purchase Right or Restricted Stock Unit or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
               (vi) to reduce the exercise price of any Option or Stock Purchase
Right to the then current Fair Market Value if the Fair Market Value of the
Common Stock covered by such Option or Stock Purchase Right shall have declined
since the date the Option or Stock Purchase Right was granted;
               (vii) to institute an Option Exchange Program;
               (viii) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;
               (ix) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (x) to modify or amend each Option, Stock Purchase Right or
Restricted Stock Unit grant (subject to Section 16(c) of the Plan), including
the discretionary authority to extend the post-termination exercisability period
of Options longer than is otherwise provided for in the Plan;
               (xi) to allow Grantees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right (or vesting of a Restricted Stock Unit)
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Grantee to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable;
               (xii) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Option, Stock Purchase Right
or Restricted Stock Unit previously granted by the Administrator;
               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
     (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Grantees
and any other holders of Options, Stock Purchase Rights or Restricted Stock Unit
grants.

-6-



--------------------------------------------------------------------------------



 



     5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights and
Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.
     6. Limitations.
          (a) Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Grantee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
          (b) Neither the Plan nor any Option, Stock Purchase Right or
Restricted Stock Unit grant shall confer upon an Grantee any right with respect
to continuing the Grantee’s relationship as a Service Provider with the Company,
nor shall they interfere in any way with the Grantee’s right or the Company’s
right to terminate such relationship at any time, with or without cause.
          (c) The following limitations shall apply to grants of Options:
               (i) No Service Provider shall be granted, in any fiscal year of
the Company, Options to purchase more than 1,000,000 Shares.
               (ii) In connection with his or her initial service, a Service
Provider may be granted Options to purchase up to an additional 500,000 Shares,
which shall not count against the limit set forth in subsection (i) above.
               (iii) The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 14.
               (iv) If an Option is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 14), the cancelled Option will be counted against the
limits set forth in subsections (i) and (ii) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
     7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.
     8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant

-7-



--------------------------------------------------------------------------------



 



or such shorter term as may be provided in the Option Agreement. Moreover, in
the case of an Incentive Stock Option granted to an Grantee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Option Agreement.
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
               (i) In the case of an Incentive Stock Option
                    (A) granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.
                    (B) granted to any Employee other than an Employee described
in paragraph (A) immediately above, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
               (ii) In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price of less than 100% of the Fair Market Value per Share
on the date of grant pursuant to a merger or other corporate transaction.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:
               (i) cash;
               (ii) check;
               (iii) promissory note;

-8-



--------------------------------------------------------------------------------



 



               (iv) other Shares which, in the case of Shares acquired directly
or indirectly from the Company, (A) have been owned by the Grantee for more than
six (6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;
               (v) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
               (vi) a reduction in the amount of any Company liability to the
Grantee, including any liability attributable to the Grantee’s participation in
any Company-sponsored deferred compensation program or arrangement;
               (vii) any combination of the foregoing methods of payment; or
               (viii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be suspended during any unpaid leave
of absence.
          An Option may not be exercised for a fraction of a Share. An Option
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, and (ii) full payment for the Shares with
respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Grantee or, if requested by the
Grantee, in the name of the Grantee and his or her spouse. Until the Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
          Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If an Grantee
ceases to be a Service Provider, other than upon the Grantee’s death or
Disability, the Grantee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the

-9-



--------------------------------------------------------------------------------



 



expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Grantee’s termination. If, on the
date of termination, the Grantee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall revert to the
Plan. If, after termination, the Grantee does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.
          (c) Disability of Grantee. If an Grantee ceases to be a Service
Provider as a result of the Grantee’s Disability, the Grantee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Grantee’s
termination. If, on the date of termination, the Grantee is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall revert to the Plan. If, after termination, the Grantee does not exercise
his or her Option within the time specified herein, the Option shall terminate,
and the Shares covered by such Option shall revert to the Plan.
          (d) Death of Grantee. If an Grantee dies while a Service Provider, the
Option may be exercised following the Grantee’s death within such period of time
as is specified in the Option Agreement to the extent that the Option is vested
on the date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Option Agreement), by
the Grantee’s designated beneficiary, provided such beneficiary has been
designated prior to Grantee’s death in a form acceptable to the Administrator.
If no such beneficiary has been designated by the Grantee, then such Option may
be exercised by the personal representative of the Grantee’s estate or by the
person(s) to whom the Option is transferred pursuant to the Grantee’s will or in
accordance with the laws of descent and distribution. In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following Grantee’s death. If, at the time of death, Grantee
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. If the Option is not
so exercised within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

-10-



--------------------------------------------------------------------------------



 



          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.
          (d) Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
     12. Restricted Stock Units.
          (a) Rights. Restricted Stock Units may be issued either alone or in
addition to other awards granted under the Plan and/or cash awards made outside
of the Plan. Each unit granted hereunder will represent the potential right to
receive one Share or cash in an amount equal to the Fair Market Value of a Share
upon or following vesting of the unit and payment of an amount to be specified
in the Restricted Stock Unit Agreement. After the Administrator determines that
it will offer Restricted Stock Units under the Plan, it shall advise the offeree
in writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of
Restricted Stock Units that the offeree shall be entitled to at vesting, the
vesting schedule and the time period within which the offeree must accept such
offer (if any).
          (b) Payment of Dividend Equivalents. With respect to any dividend or
other distribution on any Shares, the Administrator may, in its discretion,
authorize payments (in cash or Shares, as determined by the Administrator) to
holders of Restricted Stock Units equivalent to the amount of cash dividends or
other distributions on Shares paid by the Company to holders of Shares. In the
alternative, the Administrator may, in its discretion, credit additional Shares
subject to the Restricted Stock Unit to reflect the amount of the dividend
equivalent to be paid (in cash or Shares, as determined by the Administrator) at
the same time as the Shares or cash, as applicable, are paid with respect to the
Restricted Stock Unit. The terms and conditions of such payments (if made) shall
be determined in the sole discretion of the Administrator.
          (c) Other Provisions. The Restricted Stock Unit Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

-11-



--------------------------------------------------------------------------------



 



          (d) Rights as a Stockholder. Once the Restricted Stock Unit vests and
Shares are issued, the offeree shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her Shares issued at vesting
are entered upon the records of the duly authorized transfer agent of the
Company.
     13. Transferability of Options and Stock Purchase Rights. Unless determined
otherwise by the Administrator, an Option, Stock Purchase Right or Restricted
Stock Unit grant may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee. If the Administrator makes an Option, Stock Purchase Right or
Restricted Stock Unit grant transferable, such Option, Stock Purchase Right or
Restricted Stock Units shall contain such additional terms and conditions as the
Administrator deems appropriate.
     14. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Change in Control.
          (a) Changes in Capitalization. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares such that an adjustment is
determined by the Administrator (in its sole discretion) to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Administrator shall, in
such manner as it may deem equitable, adjust the number and class of Shares
which may be delivered under the Plan, the number, class, and price of Shares
covered by each outstanding Option, Stock Purchase Right and Restricted Stock
Unit grant and the numerical Share limits of Sections 3, 6, and 14.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Grantee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Grantee to
have the right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option or Stock Purchase Right shall lapse
as to all such Shares and/or all Restricted Stock Unit grants will become fully
vested, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised (or vesting has not occurred yet in the case of Restricted Stock
Units), an Option, Stock Purchase Right or Restricted Stock Unit will terminate
immediately prior to the consummation of such proposed action.
          (c) Merger or Change in Control. In the event of a merger of the
Company with or into another corporation, or a Change in Control, a successor
corporation or a Parent or Subsidiary of the successor corporation, without the
Grantees’ consent, may: (i) assume each outstanding Option and Restricted Stock
Unit; or (ii) substitute an equivalent option, right or

-12-



--------------------------------------------------------------------------------



 



agreement. In the event an Option or Restricted Stock Unit is not assumed or
substituted for, the Administrator shall notify the Grantee in writing or
electronically that the Option shall be exercisable as to all of the vested
Optioned Stock as of the date of such notice plus all Shares that would have
otherwise vested within one (1) year after the date of the notice as if the
Grantee had continued to be a Service Provider during such time and such
non-assumed or non-substituted unit shall vest as to the Shares that would have
otherwise vested within one (1) year after the date of notice as if the Grantee
had continued to be a Service Provider during such time. The vesting, exercise
and issuance of Shares that are not vested as of the date of notice is
contingent upon the closing of the merger or Change in Control. If an Option
becomes exercisable in lieu of assumption or substitution in the event of a
merger or Change in Control, the exercisable portion of the Option (as described
above) shall be exercisable for a period of fifteen (15) days from the date of
such notice, and the Option shall terminate upon the expiration of such period.
For the purposes of this paragraph, the Option or Unit shall be considered
assumed if, following the merger or Change in Control, the Option or Unit
confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Option or Unit immediately prior to the merger or Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the merger or Change in Control by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or Change in Control is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option or vesting of the Unit, for each
Share of Optioned Stock to be solely common stock of the successor corporation
or its Parent equal in fair market value to the per share consideration received
by holders of Common Stock in the merger or Change in Control.
     15. Date of Grant. The date of grant of an Option, Stock Purchase Right or
Restricted Stock Unit shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option, Stock Purchase Right
or Restricted Stock Unit, or such other later date as is determined by the
Administrator. Notice of the determination shall be provided to each Grantee
within a reasonable time after the date of such grant.
     16. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Stockholder Approval. The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Grantee,
unless mutually agreed otherwise between the Grantee and the Administrator,
which agreement must be in writing and signed by the Grantee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

-13-



--------------------------------------------------------------------------------



 



     17. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option or Stock Purchase Right or the vesting of Restricted Stock
Units unless the exercise/vesting and the issuance and delivery of such Shares
shall comply with Applicable Laws and shall be further subject to the approval
of counsel for the Company with respect to such compliance.
          (b) Investment Representations. As a condition to the exercise of an
Option or Stock Purchase Right and/or the vesting of Restricted Stock Units, the
Company may require the person exercising such Option or Stock Purchase Right
(or vesting in the Restricted Stock Units) to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.
     18. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     19. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     20. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-14-



--------------------------------------------------------------------------------



 



ADDENDUM A
     Altiris, Inc.
     2002 Stock Plan
     Addendum—Australia
     Purpose
     This addendum (“Australian Addendum”) to the Altiris, Inc. 2002 Stock Plan
is hereby adopted to set forth certain rules which, together with the provisions
of the U.S. Plan (which are modified by this addendum in certain respects to
ensure compliance with the Class Order (see below)), shall govern the operation
of the Plan with respect to Australian resident employees of Altiris, Inc. and
its Australian Subsidiary.
     The Plan is intended to comply with the provisions of the Corporations Act
2001, ASIC Policy Statement 49 and Class Order 03/184 (“Class Order”).
     Definitions
     Except as set out below, capitalized terms used herein shall have the
meaning ascribed to them in the U.S. Plan. In the event of any conflict between
these provisions and the U.S. Plan, these provisions shall prevail.
     For the purposes of this Australian Addendum:
     “ASIC” means the Australian Securities and Investments Commission;
     “Australian Subsidiary” means Altiris Australia Pty Limited (ACN 094 597
332) and any other Australian entity that is a Subsidiary under the Plan;
     “Company” means Altiris, Inc.;
     “Option” means an option to acquire, by way of issue, a share of Common
Stock;
     “Plan” means the U.S. Plan as modified for the purposes of its
implementation in Australia by the Australian Addendum;
     “Share” means a share of the Common Stock of the Company; and
     “U.S. Plan” means the Altiris, Inc. 2002 Stock Plan.
     Form of Awards
     Only Shares and Options shall be awarded or offered under the Plan in
Australia. Options must be granted at no monetary cost.
     Eligible Offerees

-1-



--------------------------------------------------------------------------------



 



     In Australia, the Plan must be extended only to persons who at the time of
the offer are full or part-time employees or directors of the Company or an
Australian Subsidiary.
     No Contribution Plan or Trust
     An offer of Shares or Options under the Plan must not involve a
contribution plan or any offer, issue or sale being made through a trust.
     Form of Offer
     Any offer made in Australia to participate in the Plan must be included in
a document (“Offer Document”) which sets out the terms of the offer and which
must include or be accompanied by a copy of the rules of the Plan, or a summary
of the rules of the Plan.
     Where a summary only is provided with the offer, the Offer Document must
include an undertaking that during the period in which an offeree may exercise
Options acquired under the Plan (“Offer Period”), the Company or its Australian
Subsidiary will, within a reasonable period of the offeree so requesting,
provide the offeree without charge with a copy of the rules of the Plan.
     The Company must take reasonable steps to ensure that any offeree to whom
an offer is made is given a copy of the Offer Document.
     The Offer Document must include a statement to the effect that any advice
given by the person in connection with the offer is general advice only, and
that employees should consider obtaining their own financial product advice from
an independent person who is licensed by the ASIC to give such advice.
     Australian Dollar Equivalent of Exercise Price at Offer Date
     The Offer Document must specify the Australian dollar equivalent of the
exercise price of the Options the subject of the Offer Document (“Exercise
Price”) as at the date of the offer.
     Updated Exercise Price Information
     The Offer Document must include an undertaking that, and an explanation of
the way in which the Company will, during the Offer Period and within a
reasonable period of a offeree so requesting, make available to the offeree the
following information:
     the Australian dollar equivalent of the current market price of Shares in
the same class as the Share offered under the Plan; and
     the Australian dollar equivalent of the Exercise Price as at the date of
the offeree’s request.
     For the purposes of this clause, the “current market price” of a Share
shall be taken as the price quoted by the NASDAQ as the final price for the
previous trading day.

-2-



--------------------------------------------------------------------------------



 



     Exchange Rate for Australia Dollar Equivalent of the Exercise Price
     For the purposes of clauses 7 and 8, the Australian dollar equivalent of
the Exercise Price and current market price of a Share shall be calculated by
reference to the Australian/U.S. dollar exchange rate published by an Australian
bank no earlier than the business day before the day to which the price relates.
     Loan or Financial Assistance
     Neither the Company nor any associated body corporate of it may offer
offerees any loan or other financial assistance for the purpose of or in
connection with the acquisition of the Shares to which the offer relates.
     Restriction on Capital Raising: 5% limit
     The number of Shares the subject of an offer under the Plan, or to be
received on exercise of an Option, when aggregated with:
     the number of Shares in the same class which would be issued were each
outstanding offer of Shares or Option to acquire unissued Shares, being an offer
made or option acquired pursuant to an employee share scheme extended only to
employees or directors of the Company or of associated bodies corporate of the
Company, to be accepted or exercised (as the case may be); and
     the number of Shares in the same class issued during the previous 5 years
pursuant to the Plan or any other employee share scheme extended only to
employees or directors of the Company or of associated bodies corporate of the
Company,
     but disregarding any offer made, or Option acquired or Shares issued by way
or as a result of:
     an offer to a person situated at the time of receipt of the offer outside
Australia;
     an offer that was an excluded offer or invitation within the meaning of the
Corporations Law as it stood prior to 13 March 2000;
     an offer that did not require disclosure to investors because of section
708 of the Corporations Act 2001;
     an offer that did not require the giving of a Product Disclosure Statement
because of section 1012D of the Corporations Act 2001; or
     an offer made under a disclosure document or a Product Disclosure
Statement,
     must not exceed 5% of the total number of issued Shares in that class of
the Company as at the time of the offer.
     Filing the Offer Document with ASIC

-3-



--------------------------------------------------------------------------------



 



     A copy of the Offer Document (which need not contain details of the offer
particular to the offeree such as the identity or entitlement of the offeree)
and each accompanying document must be provided to ASIC not later than 7 days
after the first provision of that material to an offeree.
     Compliance with Undertakings
     The Company or an associated body corporate of the Company must comply with
any undertaking required to be made in the Offer Document by reason of the
Class Order.

-4-